Citation Nr: 1617911	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  14-02 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	John R. Worman, Attorney 


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel



INTRODUCTION

The Veteran had active duty service from March 1965 to December 1967.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which increased the Veteran's disability rating from 10 percent to 50 percent disabling for PTSD effective February 9, 2012, and denied the Veteran's claim for individual unemployability. 

In May 2012, the Veteran submitted a notice of disagreement (NOD) with the RO's April 2012 rating decision.  While the RO issued a statement of the case (SOC) as to the issue of an increased rating for PTSD, it did not issue a SOC as to the issue of individual unemployability, as such, this claim is addressed in the remand portion below.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim decided herein have been accomplished.

2.  For the appeal period, the evidence is in relative equipoise that the Veteran's PTSD is manifested by occupational and social impairment with deficiencies in most areas due to depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances of mood and motivation, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene without more severe manifestations resulting in total occupational and social impairment.

CONCLUSION OF LAW

The criteria for a rating of 70 percent for PTSD have been met.  38 U.S.C.A.         §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

With respect to the increased rating claim on appeal, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

The Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter dated in February 2012, sent prior to the rating decision issued in April 2012, advised the Veteran of the evidence and information necessary to substantiate his claim for an increased rating as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, this letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records and VA and private examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran was afforded a VA examination in March 2012 in conjunction with the claim decided herein to determine the severity of his PTSD.  Neither the Veteran nor his representative has alleged that this VA examination is inadequate for rating purposes.  Moreover, the Board finds that the examination is adequate in order to evaluate the Veteran's service-connected PTSD as it includes an interview with the Veteran, a review of the record, and a full examination, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his PTSD has worsened in severity since the last VA examination.  Rather, with respect to such claim, they argue that the evidence reveals that this disability has been more severe than the currently assigned rating for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examination of record is adequate to adjudicate the Veteran's claim for an increased rating and no further examination is necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis, supra at 430 (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Increased Rating Claim

Laws and Governing Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function, however, are expected in all instances.  38 C.F.R. § 4.21.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

PTSD is evaluated under VA's General Rating Formula for Mental Disorders.  Under the formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  If the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  Ultimately in Mauerhan, the Court upheld the Board's decision noting that the Board had considered all of the Veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment.  Mauerhan, supra at 444.

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  

(The Board notes that VA recently updated references in its regulations to the Fifth Edition of the DSM (DSM-5).  The changes apply to claims that were certified for appeal to the Board on or before August 4, 2014.  See 80 Fed. Reg. 14,308 (March 19, 2015) (Applicability Date).  Inasmuch as the Veteran's appeal was originally certified to the Board in September 2015, the amendments are applicable.

A GAF score of 71 to 80 indicates that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  A GAF score of 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  DSM-IV; 38 C.F.R. §§ 4.125, 4.130.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  An examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

Evidence

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

A March 2012 VA Disability Benefits Questionnaire (DBQ) for PTSD reflected the Veteran's complaints of depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and an inability to establish and maintain effective relationships.  He reported limited treatment for his mental health conditions seeing a "nontraditional healer," and taking medications "decades ago without success."  The examiner noted that the Veteran experienced intense fear, nightmares, avoidance, hypervigilance, marked diminished interest or participation in significant activities, estrangement, irritability, sleep disturbances, difficult concentrating, and an exaggerated startle response.  The examiner found that the Veteran suffered from occupational and social impairment with reduced reliability and productivity.  A GAF score of 65 was assigned and chronic PTSD, cannabis abuse, and alcohol dependence in remission were diagnosed. 

A December 2013 private DBQ reflected the Veteran's complaints of depressed mood, anxiety, chronic sleep impairment, flattened affect, hypervigilance, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, including work or a work like setting, and an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The Veteran indicated that he had been married once, but was divorced and had a grown daughter.  The Veteran reported that he lived alone, used to exercise and go to the casino as well as spend time with his friends, but that he had "lost interest in social activity."  The Veteran reported that he leaves his house only to run errands or attend appointments.  The examiner noted that the Veteran experienced intense fear, nightmares, avoidance, hypervigilance, marked diminished interest or participation in significant activities, estrangement, irritability, sleep disturbances, sense of a foreshortened future, difficult concentrating, and an exaggerated startle response.  The examiner found that the Veteran suffered from occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood, and diagnosed the Veteran with chronic PTSD, mild cannabis use disorder, and alcohol use disorder in remission.  

In a January 2014 statement submitted by the private physician who conducted the December 2013 DBQ, the physician opined that the Veteran's chronic PTSD "has significantly impacted his occupational and social functioning, that his symptoms are comorbid with substance abuse (currently marijuana)."  The physician cited to an article Substance Abuse and Post-Traumatic Stress Disorder Comorbidity, to support this opinion.  In addition, the physician noted that if the Veteran, who has reported being retired, were to attempt to work a full time job, he would likely have to miss three or more days of work per month, and leave early three or more days per month due to mental health problems.  In addition, the physician noted that the Veteran would have severe concentration and focus issues as well as frequent decompensation when subjected to normal pressures and constructive criticism.  The physician noted that the Veteran suffers from deficiencies in most areas and that the severity of his condition has been at a heightened level since February 9, 2012. 

Analysis

The Veteran seeks an evaluation in excess of 50 percent for his service-connected PTSD.  He contends that his PTSD symptomatology is more severe than the currently assigned evaluation represents.

Following a review of the relevant evidence of record, which includes a March 2012 VA DBQ, a December 2013 private DBQ, and a January 2014 private opinion, the Board concludes that the Veteran is entitled to a rating of 70 percent for his PTSD.  The Board finds that such disability is manifested by occupational and social impairment, with deficiencies in most areas as a result of such symptoms as depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficult adapting to stressful circumstances, and an intermittent inability to perform activities of daily living, including maintenance of personal hygiene, without more severe manifestations resulting in total occupational and social impairment.

As indicated previously, a 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

The Board finds that the preponderance of the evidence supports the award of 70 percent disability rating.  The competent and credible evidence of record, demonstrates that his PTSD is manifested by occupational and social impairment with deficiencies in most areas due to depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficult adapting to stressful circumstances, and an intermittent inability to perform activities of daily living, including maintenance of personal hygiene.  The clinical evidence of record shows that, while the Veteran has not reported or demonstrated any deficiencies in judgment and the Veteran does not attend school, the Veteran demonstrated deficiencies in family relations, work, and thinking and/or mood.  During the December 2013 private DBQ, the Veteran reported that while he had been married, he was divorced, lived alone and while he had a grown daughter there was no indication that he had a significant or meaningful relationship with her.  In addition, the Veteran reported that while he used to enjoy exercise, going to the casino, and spending time with friends, he lost all interest in any form of social activity and felt detached and estranged from others.  In the January 2014 opinion, the private physician noted that the Veteran's chronic PTSD has significantly impacted his social functioning that his mood affected not only his marital relationship but all of his personal relationships, which is why the Veteran isolated himself and lived alone.  As far as work deficiencies, the Veteran reported that he retired in 2010, however the private examiner noted that the Veteran's chronic sleep impairment and isolationist tendencies contributed significantly to difficulty in occupational functioning.  The private physician noted that the Veteran would have to miss 3 or more days per month and leave early 3 or more days per month due to his PTSD symptoms, and that he would have significant problems concentrating and would not be able to complete relatively simple tasks.  Ultimately, the physician noted that the Veteran would frequently decompensate when subjected to work pressure and would have difficulty in adapting to stressful circumstances.  Finally, as far as the Veteran's mood, he reported markedly diminished interest in significant activates, depressed mood, anxiety, flattened affect, and disturbances of mood or motivation.  The private physician noted that the Veteran became a heavy drinker upon his return from Vietnam and while he stopped drinking, he used marijuana as a form of self-medication.  The private physician opined that "[t]he appropriate employability rating from his PTSD is one that recognizes a condition with deficiencies in most areas...and thus a rating of 70%.  The severity of the Veteran's condition was present at this level when the claim for compensation was filed on 2/9/2012."  The Board finds that the Veteran's PTSD more nearly approximates a 70 percent rating.

With regards to the March 2012 VA DBQ, the Board notes that this examiner noted that the Veteran suffered from depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and an inability to establish and maintain effective relationships.  The examiner found that the Veteran exhibited occupational and social impairment with reduced reliability and productivity.  While the Veteran did not report symptoms attributable to his judgment and the examiner found no deficiencies in the Veteran's judgment or thinking, deficiencies were found in family and mood.  The Veteran reported that he was divorced and socially isolated, that he was irritable with outbursts of anger, and that he had difficulty concentrating.  While the examiner made no definitive findings in regards to the Veteran's ability to work or efficiency, the Board finds that as the evidence is in relative equipoise, the Veteran's symptoms more nearly approximate a 70 percent rating.  

The Board notes that the Veteran was assigned a GAF score of 65 by the March 2012 VA examiner, suggesting moderate impairment.  As discussed previously, a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey at 207.  Based on the evidence of record, as discussed previously, the Board finds that the Veteran's symptomatology is generally consistent with the assigned GAF score.  Such score represents moderate symptoms, which is consistent with no more than the 70 percent rating herein assigned.

The Board finds that the criteria for a 100 percent rating under the General Rating Formula are not met.  The evidence does not show that the Veteran has total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The evidence reflects that, while the Veteran is unemployed, such is not due solely to his PTSD.  There is no evidence of gross impairment in thought processes or communication, nor evidence of grossly inappropriate behavior.  There is no evidence of persistent danger to himself or others, and no reports of assaultive behavior.  While the December 2013 DBQ noted that the Veteran showed an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene, the DBQ also noted that the Veteran would leave his house to shop or attend appointments, illustrating that the Veteran does have the ability to perform activities of daily living and that any deficiency is intermittent. 
There is no evidence of disorientation to time or place, or memory loss for names of close relatives, occupation, or own name.  The March 2012 and December 2013 DBQs and the January 2014 private opinion made no objective findings regarding the Veteran's memory impairments.  The Veteran is therefore not entitled to a 100 percent rating under the General Rating Formula.

III.  Other Considerations

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected PTSD; however, the Board finds that his symptomatology has been stable throughout the appeal.  Assigning staged ratings for such disability is not warranted.

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected disability at issue and notes that his lay testimony is competent to describe certain symptoms associated with this disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability rating for which the Veteran has been found to be entitled to by the Board.  The competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability at issue.  While the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected condition at issue.

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  The Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  The Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  The Veteran's various subjective complaints-including but not limited to mood impairment, sleep difficulties, and anxiety-are contemplated by the rating criteria under which such disability is rated.  The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  The Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture for his disability.  The Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  The Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  This is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the record reflects that the Veteran filed such claim with the RO, and such was denied in April 2012.  The Veteran filed a NOD with the rating decision, but a SOC has not been submitted.  As such, the claim for TDIU is addressed in the remand section below.   

The Board finds that the evidence is in relative equipoise and therefore a 70 percent rating for PTSD is warranted.  In this regard, while the VA examination weighs against the claim, the private examination weighs for it.  As the Board has no reason to favor one opinion over the other, on these factors, at the least, a reasonable doubt arises as to the Veteran's disability level, which must be resolved in favor of the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

A rating of 70 percent for PTSD is granted, subject to the laws and regulations governing payment of monetary benefits.
REMAND 

Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claim for entitlement to a TDIU, the Board notes that a rating decision issued in April 2012, denied the issue.  Thereafter, in May 2012, the Veteran entered a NOD.  When there has been an initial RO adjudication of a claim and a NOD as to its decision, the claimant is entitled to a SOC.  See 38 C.F.R.         § 19.26 (2015).  Thus, remand for issuance of a SOC on this issue is necessary.  See Manlincon, supra.  However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his attorney with a SOC regarding the issue of entitlement to a TDIU.  Advise them of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


